Case 1:16-bk-12933   Doc 34   Filed 04/15/20 Entered 04/15/20 16:04:09   Desc Main
                              Document     Page 1 of 7
Case 1:16-bk-12933   Doc 34   Filed 04/15/20 Entered 04/15/20 16:04:09   Desc Main
                              Document     Page 2 of 7
         Case 1:16-bk-12933            Doc 34      Filed 04/15/20 Entered 04/15/20 16:04:09 Desc Main
                                                   Document        Page 3 of 7
                                                     SN Servicing Corporation           Final
                                                        323 FIFTH STREET
                                                       EUREKA, CA 95501
                                                    For Inquiries: (800) 603-0836
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
     Analysis Date: April 15, 2020

     AUDREY L BULLAR                                                                                 Loan:
     928 MORRIS ST UNIT 3                                                          Property Address:
     CINCINNATI OH 45206                                                           928 MORRIS STREET UNIT 3
                                                                                   CINCINNATI, OH 45206



                                            Annual Escrow Account Disclosure Statement
                                                         Account History

     This is a statement of actual activity in your escrow account from June 2019 to May 2020. Last year's anticipated activity
     (payments to and from your escrow account) is next to the actual activity.

Payment Information              Current:      Effective Jun 01, 2020:            Escrow Balance Calculation
 Principal & Interest Pmt:             310.72                  310.72             Due Date:                                    Dec 01, 2019
 Escrow Payment:                       178.92                  314.38             Escrow Balance:                                  (711.75)
 Other Funds Payment:                     0.00                    0.00            Anticipated Pmts to Escrow:                     1,073.52
 Assistance Payment (-):                  0.00                    0.00            Anticipated Pmts from Escrow (-):                 115.26
 Reserve Acct Payment:                    0.00                    0.00            Anticipated Escrow Balance:                      $246.51
 Total Payment:                         $489.64                 $625.10



                   Payments to Escrow        Payments From Escrow                                   Escrow Balance
       Date        Anticipated   Actual      Anticipated     Actual         Description             Required       Actual
                                                                         Starting Balance                0.00      (734.76)
     Jun 2019                                               1,240.50 *   County Tax                      0.00    (1,975.26)
     Jul 2019                      519.52                            *                                   0.00    (1,455.74)
     Aug 2019                      259.76                            *                                   0.00    (1,195.98)
     Aug 2019                      259.76                            *                                   0.00      (936.22)
     Aug 2019                                                 150.35 *   Escrow Disbursement             0.00    (1,086.57)
     Sep 2019                                                  58.14 *   Escrow Disbursement             0.00    (1,144.71)
     Oct 2019                      259.76                            *                                   0.00      (884.95)
     Oct 2019                      259.76                            *                                   0.00      (625.19)
     Oct 2019                                                  58.14 *   Forced Place Insur              0.00      (683.33)
     Nov 2019                      259.76                            *                                   0.00      (423.57)
     Nov 2019                                                  58.01 *   Forced Place Insur              0.00      (481.58)
     Dec 2019                      259.76                            *                                   0.00      (221.82)
     Dec 2019                      259.76                            *                                   0.00         37.94
     Dec 2019                                                  57.95 *   Forced Place Insur              0.00        (20.01)
     Jan 2020                      259.76                            *                                   0.00       239.75
     Jan 2020                                               1,240.12 *   County Tax                      0.00    (1,000.37)
     Jan 2020                                                  57.82 *   Forced Place Insur              0.00    (1,058.19)
     Feb 2020                      259.76                            *                                   0.00      (798.43)
     Feb 2020                                                  57.76 *   Forced Place Insur              0.00      (856.19)
     Mar 2020                      259.76                            *                                   0.00      (596.43)
     Mar 2020                                                  57.69 *   Forced Place Insur              0.00      (654.12)
     Apr 2020                                                  57.63 *   Forced Place Insur              0.00      (711.75)
                                                                         Anticipated Transactions        0.00      (711.75)
     Apr 2020                      894.60                      57.63     Forced Place Insur                         125.22
     May 2020                      178.92                      57.63     Forced Place Insur                         246.51
                                                                                                                               Page 1
    Case 1:16-bk-12933     Doc 34 $0.00
              $0.00 $4,190.64      Filed $3,209.37
                                          04/15/20 Entered 04/15/20 16:04:09                                               Desc Main
                                  Document         Page 4 of 7
An asterisk (*) indicates a difference from a previous estimate either in the date or the amount. If you want a further explanation, please call
our toll-free number.


Last year, we anticipated that payments from your account would be made during this period equaling 0.00. Under
Federal law, your lowest monthly balance should not have exceeded 0.00 or 1/6 of the anticipated payment from the
account, unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are
silent on this issue.




                                                                                                                                      Page 2
     Case 1:16-bk-12933                Doc 34       Filed  04/15/20
                                                      SN Servicing        Entered 04/15/20 16:04:09
                                                                     Corporation                Final Desc Main
                                                    Document          Page   5 of
                                                     For Inquiries: (800) 603-0836
                                                                                  7
                                        Main Office- NMLS ID #5985, Branch Office- NMLS ID #9785
 Analysis Date: April 15, 2020

 AUDREY L BULLAR                                                                                                 Loan:

                                           Annual Escrow Account Disclosure Statement
                                                  Projections for Coming Year

This is an estimate of activity in your escrow account during the coming year based on payments anticipated to be made to and
from your account.


   Date              Anticipated Payments                                                                  Escrow Balance
                     To Escrow From Escrow               Description                                 Anticipated      Required
                                                         Starting Balance                               246.51        1,447.22
Jun 2020                264.35       1,240.50            County Tax                                    (729.64)         471.07
Jun 2020                                57.63            Forced Place Insur                            (787.27)         413.44
Jul 2020                264.35          57.63            Forced Place Insur                            (580.55)         620.16
Aug 2020                264.35          57.63            Forced Place Insur                            (373.83)         826.88
Sep 2020                264.35          57.63            Forced Place Insur                            (167.11)       1,033.60
Oct 2020                264.35          57.63            Forced Place Insur                              39.61        1,240.32
Nov 2020                264.35          57.63            Forced Place Insur                             246.33        1,447.04
Dec 2020                264.35          57.63            Forced Place Insur                             453.05        1,653.76
Jan 2021                264.35       1,240.12            County Tax                                    (522.72)         677.99
Jan 2021                                57.63            Forced Place Insur                            (580.35)         620.36
Feb 2021               264.35           57.63            Forced Place Insur                            (373.63)         827.08
Mar 2021               264.35           57.63            Forced Place Insur                            (166.91)       1,033.80
Apr 2021               264.35           57.63            Forced Place Insur                              39.81        1,240.52
May 2021               264.35           57.63            Forced Place Insur                             246.53        1,447.24
                    $3,172.20       $3,172.18

(Please keep this statement for comparison with the actual activity in your account at the end of the escrow accounting computation year.)
Your escrow balance contains a cushion of 413.44. A cushion is an additional amount of funds held in your escrow
balance to prevent the balance from becoming overdrawn when an increase in the disbursement amount occurs. Under
Federal law, your lowest monthly balance should not exceed 528.70 or 1/6 of the anticipated payment from the account,
unless your mortgage contract or State law specifies a lower amount. Your mortgage contract and State law are silent on
this issue.

Your ending balance from the last month of the account history (escrow balance anticipated) is 246.51. Your starting
balance (escrow balance required) according to this analysis should be $1,447.22. This means you have a shortage of 1,200.71.
This shortage may be collected from you over a period of 12 months or more unless the shortage is less than 1 month's
deposit, in which case we have the additional option of requesting payment within 30 days. We have decided to collect it over 24
months.

We anticipate the total of your coming year bills to be 3,172.18. We divide that amount by the number of payments expected during
the coming year to obtain your escrow payment.




                                                                                                                                    Page 3
        Case 1:16-bk-12933             Doc 34      Filed 04/15/20    Entered 04/15/20 16:04:09 Desc Main
                                                             Paying the shortage: If your shortage is paid in full, your new
    New Escrow Payment Calculation                 Document monthly
                                                                 Page    6 of will
                                                                     payment  7 be $575.07 (calculated by subtracting the
    Unadjusted Escrow Payment                      264.35
                                                                 Shortage Amount to the left and rounding, if applicable). Paying the
    Surplus Amount:                                  0.00
                                                                 shortage does not guarantee that your payment will remain the same, as
    Shortage Amount:                                50.03
                                                                 your tax or insurance bills may have changed. If you would like to pay
    Rounding Adjustment Amount:                      0.00
                                                                 the shortage now, please pay the entire amount of the shortage before
    Escrow Payment:                               $314.38
                                                                 the effective date of your new payment. To ensure that the funds are
                                                                 posted to your account correctly, please notify your asset manager that
                                                                 you are paying the shortage.

   NOTICE OF RIGHT TO CANCEL PRIVATE MORTGAGE INSURANCE: If you currently pay private mortgage insurance
   premiums, you may have the right to cancel the insurance. In most cases, you have the right to cancel private mortgage insurance if
   the principal balance of your loan is 80 percent or less of the current fair market appraised value of your home, and you have a good
   payment history on your loan. If you want to learn whether you are eligible to cancel this insurance, please contact us at 323 Fifth
   Street, Eureka, Ca 95501 or 800-603-0836.

* Please note if you have autopay/EFT set up on your loan, it is your responsibility to make sure your payment amount is
updated. Enclosed is the EFT form that needs to be completed. Once completed, please fax to the number listed on the EFT form
or return in the self-addressed envelope.




                                                                                                                            Page 4
Case 1:16-bk-12933        Doc 34     Filed 04/15/20 Entered 04/15/20 16:04:09      Desc Main
                                     Document     Page 7 of 7



                          UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF OHIO
                                 CINCINNATI DIVISION

 In Re:                                          Case No. 16-12933

 Audrey L. Bullar                                Chapter 13

 Debtor.                                         Judge Beth A. Buchanan

                                 CERTIFICATE OF SERVICE

I certify that a copy of the foregoing Notice of Mortgage Payment Change was served
electronically on April 15, 2020 through the Court’s ECF System on all ECF participants
registered in this case at the e-mail address registered with the Court

And by ordinary U.S. Mail on April 15, 2020 addressed to:

          Audrey L. Bullar, Debtor
          928 Morris Street
          Apt. #3
          Cincinnati, OH 45206

                                                 Respectfully Submitted,

                                                 /s/ Molly Slutsky Simons
                                                 Molly Slutsky Simons (0083702)
                                                 Sottile & Barile, Attorneys at Law
                                                 394 Wards Corner Road, Suite 180
                                                 Loveland, OH 45140
                                                 Phone: 513.444.4100
                                                 Email: bankruptcy@sottileandbarile.com
                                                 Attorney for Creditor
